United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3370
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Melvin Lawrence Taylor,                  *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 7, 2009
                                 Filed: April 10, 2009
                                  ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges
                         ___________

PER CURIAM.

       In this direct criminal appeal, Melvin Taylor challenges as unreasonable the 20-
month prison term that the district court1 imposed after revoking his supervised
release. We affirm.

      Upon careful review of the record, we conclude that the district court did not
abuse its discretion in sentencing Taylor to 20 months in prison. See United States
v. Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008) (revocation sentence within bounds

      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
of 18 U.S.C. § 3583(e) is reviewed for abuse of discretion). First, the prison term was
below the statutory maximum of 2 years, see 18 U.S.C. §§ 924(a)(2) (maximum
prison term for felon in possession is 10 years), 3559(a)(3) (felony is Class C if
maximum term of imprisonment is less than 25 years but 10 or more years),
3583(e)(3) (for Class C felony, maximum term of imprisonment upon revocation of
supervised release is 2 years), and the total sentence, including the supervised-release
term, did not exceed the statutory maximum of 3 years, see 18 U.S.C. § 3583(b)(2)
(maximum term of supervised release for Class C felony is 3 years), 3583(h) (length
of supervised-release term imposed upon revocation may not exceed term of
supervised release authorized for underlying offense, less any term of imprisonment
imposed upon revocation).

       Second, the sentence resulted from the court’s consideration of proper factors
under 18 U.S.C. § 3553(a), including Taylor’s criminal history and multiple
supervised-release violations, his history of alcohol abuse, and the potential benefit
of his anticipated participation in the 500-hour treatment program. See 18 U.S.C.
§§ 3583(e) (specifying § 3553(a) factors courts must consider in revocation
sentencing decision), 3553(a)(1) (nature and circumstances of offense and history and
characteristics of defendant), 3553(a)(2)(C) (need for sentence imposed to protect
public from further crimes of defendant), 3553(a)(2)(D) (need for sentence to provide
treatment in most effective manner); United States v. Nelson, 453 F.3d 1004, 1006
(8th Cir. 2006) (appellate court reviews revocation sentence to determine whether it
is unreasonable in relation to, inter alia, advisory Guidelines range and other
applicable § 3553(a) factors).

      Finally, we conclude that the revocation sentence is not unreasonable, even
assuming it exceeded the applicable advisory Guidelines range. See Nelson, 453 F.3d
at 1005-06 (revocation sentence of 24 months in prison without further supervision
was not unreasonable despite advisory range of 4-10 months where district court
considered defendant’s commission of multiple supervised-release violations, need

                                          -2-
for deterrence and incapacitation, and lengthy history of drug abuse making success
in inpatient treatment unlikely); United States v. Cotton, 399 F.3d 913, 914-16 (8th
Cir. 2005) (revocation sentence of 46 months in prison without further supervision
was not unreasonable despite Guidelines range of 7-13 months where court considered
defendant’s receipt of substantial reduction of original sentence, repeated violations
of supervised release, risk of new felonious conduct, and need for drug treatment best
received in prison).

      Accordingly, we affirm the district court’s judgment, and we grant counsel’s
motion to withdraw, subject to counsel informing appellant about procedures for
seeking rehearing or filing a petition for certiorari.
                        ______________________________




                                         -3-